Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Reginald Levi Avent appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction pursuant to U.S. Sentencing Guidelines Manual, App. C. Amend. 782 (2015). We have reviewed the record and find no reversible error because Amendment 782 is not applicable to sentences, such as Avent’s sentence, derived from the career offender provisions in the Sentencing Guidelines. Accordingly, we affirm for the reasons stated by the district court. United States v. Avent, No. 2:99-cr-00011-RAJ-1 (E.D.Va. Feb. 27, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.